Citation Nr: 1444946	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to higher initial ratings for bilateral hearing loss, currently assigned "staged" ratings of 0 percent prior to December 8, 2011 and 20 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 (hearing loss) and May 2011 (peripheral neuropathy) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, the RO increased the Veteran's rating for hearing loss to 20 percent, effective December 8, 2011.  In his substantive appeal, the Veteran requested a Board hearing, but subsequently withdrew that request.  See August 2014 statement.

The Board notes that the Veteran submitted a statement withdrawing his claim for service connection for an eye disability.  However, as the Veteran never perfected an appeal as to this matter, it is not now before the Board.

After the last adjudication by the RO of the issue of initial higher ratings for bilateral hearing loss, additional medical records were associated with the claims file.  Although records refer to hearing loss and the Veteran's difficulty hearing, they are cumulative of the evidence previously of record, and do not provide new relevant evidence as to the findings needed to warrant higher ratings.  Therefore, there is no need for the RO to have considered this evidence in the first instance.  See 38 C.F.R. § 20.1304.

In addition, the Board finds that the issue of entitlement to a TDIU rating has been raised and is inextricably intertwined with the issue of the rating for bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  In January 2014, prior to the promulgation of a Board decision in the matter of service connection for peripheral neuropathy, the Veteran requested withdrawal of his appeal in this matter.

2.  Prior to December 8, 2011, the Veteran's hearing acuity is not shown to meet the criteria for a compensable rating.

3.  From December 8, 2011, the Veteran's hearing acuity is not shown to have met the schedular criteria for a rating in excess of 20 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the claim seeking service connection for peripheral neuropathy; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Prior to December 8, 2011, a compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).

3.  From December 8, 2011, a rating in excess of 20 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R.    §§ 3.102, 4.85, 4.86, Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in May 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This notice was timely.  Further, in the rating decision on appeal, the RO granted service connection for bilateral hearing loss, and the Veteran disagreed with the rating assigned.  When, as here, the underlying claim for service connection has been granted, there is no requirement to provide additional VCAA notice concerning a "downstream" element of the claim, because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and post service treatment records have been associated with the record.  In September 2009 and December 2011, the RO arranged for a VA examination to assess the current severity of the Veteran's hearing loss disability.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the evidence of record to be sufficient for rating purposes and the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met.


Withdrawal - Peripheral Neuropathy

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In January 2014, the Veteran submitted a written statement indicating that he was withdrawing the claim of service connection for peripheral neuropathy.  As the Veteran has requested withdrawal of his appeal in this matter, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider the appeal in this matter.

Increased Rating - Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his hearing loss is more severe than is reflected by his current 0 and 20 percent ratings.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In April 2009, the Veteran seen for a hearing evaluation.  Private audiometry indicated pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
70
85
59
LEFT
30
40
70
70
53

The private provider noted an assessment of significant bilateral sensorineural hearing loss and recommended that hearing aids be fitted on a trial basis.  This record does not indicate that speech discrimination scores/testing was provided at this time.

On September 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
75
90
61
LEFT
30
55
70
70
56

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 86 percent in the left ear.  The examiner noted diagnoses of mild to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.


On August 2010 private audiometry, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
70
85
59
LEFT
35
55
70
70
58

This record does not indicate that speech discrimination scores/testing was provided at this time.

On December 2011 VA audiological examination, the Veteran reported that his hearing had worsened and that he cannot understand much with his left ear, especially with background noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



100
2000
3000
4000
Average
RIGHT
45
55
75
85
65
LEFT
35
65
75
105
70

Speech audiometry revealed speech recognition ability of 89 percent in the right ear and of 61 percent in the left ear.  The examiner noted that the Veteran has moderate sloping to profound sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  The examiner indicated that the Veteran's hearing (and word recognition in the left ear) has significantly decreased since his last examination.  


A May 2012 VA audiology note indicated that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
70
80
61
LEFT
35
65
70
75
61

This record does not indicate that speech discrimination scores/testing was provided at this time.

On November 2013 treatment record, it was noted that the Veteran has had long term hearing loss with difficulties with speech discrimination.  The record indicated that the Veteran wears hearing aids sporadically.

Prior to December 8, 2011

Prior to December 8, 2011, the Veteran is rated 0 percent for his bilateral hearing loss.  Reviewing the audiometric findings during this period, a compensable rating is not warranted.  Applying the findings from the VA examinations conducted during this period to Table VI and Table VII results in noncompensable ratings.  As noted, there is a mechanical application of the findings to these charts.  Although the Board has considered the Veteran's assertion that table VIA should be used, the regulations provide for use of this Table only in certain circumstances, to include when there is an exceptional pattern of hearing loss or when the examiner certifies that the use of speech discrimination testing to be inappropriate.  Here, the Veteran's lay assertion that his speech discrimination scores counter the findings in the examination reports and the regulations squarely place the duty of finding speech discrimination scores inappropriate on the medical examiner.  Therefore, the Board finds that use of Table VI and Table VII appropriate in this appeal.

Further, the Board notes that one VA examination as well as private VA examinations of record do not indicate that any speech discrimination testing was conducted.  Under the applicable regulations, and as found above, the speech discrimination scores are required in order to obtain the appropriate rating.  Thus, these tests cannot be used to determine the appropriate rating.

The Board is cognizant in this regard, however, that the Court of Appeals for Veterans Claims (Court) has held that 'when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification, both as limited elsewhere in this opinion, could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.' See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In Savage, the issue was that it was unclear what type of speech discrimination scores were provided; here, the evidence indicates that there were no speech discrimination scores obtained at these times.  Therefore, the Board finds that this situation is distinguishable and remand for clarification is not required.

The Board again stresses that in rating hearing loss disability, the results of audiometry testing are mechanically applied to the Tables set forth in 38 C.F.R. § 4.85, Code 6100.  The Board is bound by the regulation.  Accordingly, a compensable rating for bilateral hearing loss is not warranted prior to December 8, 2011.

From December 8, 2011

From December 8, 2011, the Veteran is rated 20 percent for his bilateral hearing loss.  Considering the evidence above, the Board finds that he is not entitled to a rating in excess of 20 percent during this period.  No audiometry of record shows or approximates a hearing loss disability that meets the criteria for a rating in excess of 20 percent.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted from December 8, 2011.

Review of these examination reports does not reveal evidence of any exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Further, the examiners did not provide any indication that the use of speech discrimination scores was inappropriate.  Thus, as for the earlier period, the appropriate rating for the disability is determined by using Table VI and Table VII.  Under Table VII, the December 8, 2011 VA audio examination results warrant a 20 percent rating.

The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann,        3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Therefore, the Board finds that a rating in excess of 20 percent as of December 8, 2011 is not warranted.

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In Martinak, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In the present case, as noted above, the record, to include the VA examination reports of file, contain references to the Veteran's subjective complaints.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluations.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss prior to December 8, 2011 and a 20 percent rating thereafter.

The matter of a TDIU rating is addressed in the Remand below.


ORDER

The appeal seeking service connection for peripheral neuropathy is dismissed.

Prior to December 8, 2011, a compensable rating for bilateral hearing loss is denied.  

From December 8, 2011, a rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

As is noted above, the Board finds that the matter of entitlement to a TDIU rating has been raised by the record.  A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  Here, in August 2014, the Veteran filed a claim alleging he is unable to work, in part, due to his service-connected bilateral hearing loss.  It appears that the RO is in the process of developing this claim.  However, before the Board can consider this claim on the merits, additional development is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for any necessary development indicated with respect to the Veteran's claim for a TDIU rating.  If the RO has not already ordered a VA examination or medical opinion with respect to the Veteran's allegations regarding his ability to sustain substantially gainful employment, to include as due to bilateral hearing loss, such development should be ordered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, adjudicate the TDIU aspect of the claim on appeal.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


